DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase "the present disclose relates..." should read "the present .  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  "...an amplitude parameter selected based on the feature of the AS" should include a semicolon at the end.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9, 11-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lisogurski (US 2012/0203296 A1) .
Re. claims 1 and 11, Lisogurski discloses a system/method comprising: 
at least one waveform generator configured to generate an activating stimulus (AS), comprising a first electrical waveform comprising a feature, and a counter stimulus (CS), comprising a second electrical waveform configured with a timing parameter and an amplitude parameter selected based on the feature of the AS (figures 2-4, paragraph 0055 –currents from stimulation electrodes 18 that are approximately equal in all directions act as activating and counter signals formed in a manner “that is varied over time” (paragraph 0013)); at least one neural electrode coupled to the at least one waveform generator to receive the AS and configured to be placed in a first position within a body or a preparation proximal to a neural structure to deliver the AS to the neural structure to affect conduction in the neural structure (figure 2-4, monitoring electrodes 20 “positioned the same distance from the stimulation electrode 18”); at least one electrode coupled to the at least one waveform generator to receive the CS and configured to be placed in a second position within the body or the preparation remote from the neural structure to deliver the CS to the second position (figure 2-4, monitoring electrodes 20 “positioned the same distance from the stimulation electrode 18”); and 
a recording device comprising a recording electrode configured to be placed at a third position within the body or the preparation to receive electrical potentials from the neural structure, wherein the third position is near the second position and wherein the CS counteracts an artifact caused by the AS at the third location (paragraph 0011 – monitoring electrodes 20 are positioned “at which an electrical artifact caused by the electrical stimulation pulses is substantially cancelled in a signal formed from the electrical potentials detected at the first and second monitoring electrode”).

Re. claim 2 and 13, Lisogurski further discloses wherein the timing parameter leads to the CS being phase shifted from the AS so that the CS cancels out at least a portion of the AS (paragraph 0011 – monitoring electrodes 20 are positioned “at which an electrical artifact caused by the electrical stimulation pulses is substantially cancelled in a signal formed from the electrical potentials detected at the first and second monitoring electrode”).

Re. claim 4 and 15, Lisogurski further discloses wherein the feature of the AS is an amplitude (paragraph 0007 – stimulus artifacts are seen on monitoring electrodes “during and after the stimulation pulse, with the amplitude of the artifact typically depending on the position of the monitoring electrode in the electric field created by the difference in potential on the two stimulation electrodes”).

Re. claim 6 and 17, Lisogurski further discloses wherein the amplitude is a stimulus artifact (paragraph 0007).

Re. claim 9 and 12, Lisogurski further discloses wherein the at least one neural electrode and the at least one electrode are connected to a controller comprising a processor (paragraph 0061 – microprocessor; paragraph 0113 - controller), and wherein the recording device utilizes the electrical potentials as feedback to configure the AS and/or the CS (paragraph 0011 – monitoring electrodes 20 are positioned “at which an electrical artifact caused by the electrical stimulation pulses is substantially cancelled in a signal formed from the electrical potentials detected at the first and second monitoring electrode”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski (US 2012/0203296 A1) in view of Xiang (US 2016/0331326 A1).
Re. claim 7-8 and 18, Lisogurski discloses inserting the at least one electrode at the second position within the body or the preparation remote from the neural structure, wherein the second position is within non-neural tissue (paragraph 0011 – “…detecting an electrical potential at monitoring electrodes applied to the exterior of the body, positioning at least a first and second monitoring electrode at locations at which an electrical artifact caused by the electrical stimulation pulses is substantially cancelled in a signal formed from the electrical potentials detected at the first and second monitoring electrode”), but does not explicitly disclose inserting the at least one neural electrode at the first position within the body or the preparation proximal to the neural structure, and wherein the at least one neural electrode in the first position within the body or the preparation is configured to stimulate the neural structure to stimulate conduction and/or block conduction in the neural structure, but Xiang discloses that it is known for a neurostimulation system to use implanted electrodes to deliver stimulation to a target nerve tissue to measure nerve conduction velocity (paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known elements as taught by Xiang into the system of Lisogurski in order to stimulate a desired neural structure to achieve a desired effect.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski (US 2012/0203296 A1).
Re. claim 19, Lisogurski does not explicitly teach the at least one waveform generator comprises a first waveform generator configured to generate the AS and a second waveform generator configured to generate the CS, but instead discloses a medical device having a single waveform generator (figure 1) providing both kinds of stimulation pulses to the electrodes. Using two waveform generators instead of one appears to be a mere duplication of parts. According to MPEP 2144.04.VI.B, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second duplicate waveform generator as doing so would still predictably result in providing stimulation to the target nerve/tissue to achieve a desired effect.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Bel (US 2007/0270918 A1).
Re. claims 10 and 20, Lisogurski discloses the claimed invention except the electrical potentials comprises electromyogram (EMG) data or electroneurogram (ENG) data, but Del Bel discloses that it is known for a stimulation system used to minimize stimulation artifacts (paragraph 0025) to measure electrical potentials between electrodes from EMG signals (paragraph 0002 – bioelectric signals measured from electrodes are electrical potentials from an EMG). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known techniques as taught by Del Bel into the system of Lisogurski in order to measure the artifacts from a desired muscle/tissue of interest.

Allowable Subject Matter
Claims 3, 5, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not appear to teach phase shifting of the counter signal based on nerve conduction time and the applying signal being a kilohertz frequency alternating current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792